Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David P. Farley appeals the district court’s order denying his motion filed in a closed case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Farley v. Brown, No. 5:06-cv-00209-F (E.D.N.C. Apr. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.